IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1316
                               Filed April 4, 2018


DESIREE BROWN,
     Plaintiff-Appellee,

vs.

SHANNON BROWN,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Pottawattamie County, Richard H.

Davidson, Judge.



       A husband challenges the district court’s entry of a domestic abuse

protective order. APPEAL DISMISSED.



       Norman L. Springer Jr. of McGinn, Springer & Noethe, P.L.C., Council

Bluffs, for appellant.

       Joseph G. Basque of Iowa Legal Aid, Council Bluffs, for appellee.



       Considered by Doyle, P.J., and Tabor and McDonald, JJ.
                                            2


TABOR, Judge.

       Shannon Brown asks us to reverse the district court’s finding that he

assaulted his estranged wife, Desiree, and to dismiss the protective order issued

under Iowa Code chapter 236 (2017). Desiree contends this case is moot because

the district court has already cancelled the order, at her request. In reply, Shannon

argues we should resolve his appeal because a “valid controversy” still exists as

to the underlying issue of domestic abuse or alternatively the case presents a

matter of public importance and is likely to recur. Contrary to Shannon’s argument,

our opinion would have no legal impact and no compelling reason appears to

decide the moot issue. Accordingly, we dismiss the appeal.

       Representing herself, Desiree filed a petition in July 2017 seeking relief from

domestic abuse.      She alleged Shannon stalked her and, two weeks earlier,

confronted her outside a QuikTrip, threatening: “I must come home or else if I didn’t

I had better hide well when I refused he proceeded to grab me by my throat and

when people began to come out of the gas station he let go.”                    Shannon

acknowledged that he placed a GPS tracker on Desiree’s car “[b]ecause she

doesn’t come home.” But he denied abusing her. The district court found Desiree

credible and entered “a final order of protection” on July 24. Shannon filed a notice

of appeal on August 21. On October 16 Desiree asked the court to cancel the no-

contact order, noting Shannon had attended counseling.1 The court cancelled the

order on October 20.




1
  Generally, we would not review matters occurring after the notice of appeal is filed. But
mootness questions raise an exception. See In re L.H., 480 N.W.2d 43, 45 (Iowa 1992)
(“Matters that are technically outside the record may be submitted in order to establish or
                                          3


       “A case is moot if it no longer presents a justiciable controversy because

the issues involved are academic or nonexistent.”          Homan v. Branstad, 864

N.W.2d 321, 328 (Iowa 2015) (citation omitted). To determine if a case is moot,

we ask—will our opinion “have any practical legal effect upon an existing

controversy?” Grinnell College v. Osborn, 751 N.W.2d 396, 399 (Iowa 2008)

(citations omitted). We entertain moot issues under certain circumstances, based

on the following factors: “(1) the private or public nature of the issue; (2) the

desirability of an authoritative adjudication to guide public officials in their future

conduct; (3) the likelihood of the recurrence of the issue; and (4) the likelihood the

issue will recur yet evade appellate review.” State v. Hernandez-Lopez, 639

N.W.2d 226, 234 (Iowa 2002) (citation omitted).

       Shannon argues “whether an incident of domestic violence as defined by

Iowa Code section 236.2(2) has been proven by a preponderance of the evidence”

remains a contested issue. He believes the district court’s finding will affect his

right to possess a firearm under Iowa Code section 724.26(2). Shannon misreads

that statute. Iowa law prohibits possession of a firearm by “a person who is subject

to a protective order under 18 U.S.C. § 922(g)(8) or who has been convicted of a

misdemeanor crime of domestic violence under 18 U.S.C. § 922(g)(9).” Iowa Code

§ 724.26(2)(a). Shannon is no longer subject to the protective order at issue in

this appeal, and the district court’s finding of domestic abuse by a preponderance

of the evidence did not constitute a conviction.




counter a claim of mootness. We consider matters that have transpired during the appeal
for this limited purpose.”).
                                         4


      Because the protective order is no longer in effect, it poses no direct

consequences for the parties, and our opinion would have no practical or legal

impact. See, e.g., Luman v. Luman, No. 17-0223, 2018 WL 1099198, at *1 (Iowa

Ct. App. Feb. 21, 2018); Parson v. Parson, No. 14-0801, 2015 WL 4486341, at *1

(Iowa Ct. App. July 22, 2015).       Accordingly, the case is moot.   And these

circumstances do not present an issue of public importance that is capable of

repetition but would evade review.

      APPEAL DISMISSED.